UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 11, 2008 Forterus, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52529 20-8623320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 412 Olive Avenue Suite Huntington Beach, California 92648 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code (949) 429-4007 Mezey Howarth Racing Stables, Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 (a) The Company issued press releases on September 8, 2008 regarding the operations of its subsidary ABTTC, Inc during the six months ending June 30, 2008.
